                                                                               U.S~ !-f :.; ~ ~-: :: :- ,-   T
                                                                                     1~ c:;- \tE~;-~-<-~\iT
                                                                             OlSTR!C -,1        . ~;~


                                                                                           • - i~~~-J


                           UNITED STATES DISTRICT COURT                      201, APR 30 PM I: I5
                                     FOR THE
                               DISTRICT OF VERMONT

HARMONY HOLDINGS, LLC,                           )
                                                 )
              Plaintiff,                         )
                                                 )
        V.                                       )      Case No. 2:18-cv-203
                                                 )
LINDA LOUNSBURY VAN ECK (a/k/a                   )
LINDA VAN ECK) and JAN VAN ECK                   )
(a/k/a IAN LOUNSBURY),                           )
                                                 )
              Defendants.                        )

                        OPINION AND ORDER
     ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION,
        REMANDING THE CASE TO THE VERMONT SUPERIOR COURT,
              WASHINGTON COUNTY CIVIL DIVISION, AND
              GRANTING PLAINTIFF'S MOTION TO REMAND
                           (Docs. 78 & 80)
        This matter came before the court for a review of the Magistrate Judge's
December 27, 2018 Report and Recommendation ("R & R") (Doc. 78), in which he
recommended the court remand to the Vermont Superior Court, Washington County Civil
Division (the "Vermont Superior Court") the ejectment action initially filed in that court
by Plaintiff Harmony Holdings, LLC and removed to this court by self-represented
Defendants Linda Lounsbury Van Eck and Jan Van Eck (collectively, "Defendants"). On
December 28, 2018, Plaintiff filed a motion to remand to the state court. (Doc. 80.) On
January 15, 2019, Defendant Jan Van Eck ("Defendant Van Eck") objected to the R & R
and opposed Plaintiffs motion to remand.
I.      Factual and Procedural Background.
        On April 5, 2018, Plaintiff filed a Complaint in the Vermont Superior Court
asserting claims for (1) breach of a rental agreement; (2) breach of a purchase contract;
and (3) unjust enrichment and seeking $3,000 in unpaid rent and damages. Contrary to
Defendant Van Eck's contention, no claim for a violation of the Fair Debt Collection
Practices Act ("FDCPA"), 15 U.S.C. §§ 1692-92p, may be found in the Complaint or
Amended Complaint.
       Plaintiff alleges that it owns property in Northfield, Vermont with regard to which
the parties entered into a purchase and sale agreement. Defendants sought to reside in the
rental unit on the property and entered into a rental agreement whereby Defendants took
occupancy and agreed to make monthly payments until they purchased the property.
Plaintiff further alleges that Defendants failed to make scheduled payments but continued
to reside in the rental unit. As a result, Plaintiff served them with a notice of the
termination of their tenancy.
       On May 2, 2018, Defendants filed a motion to dismiss, and on May 7, 2018
Plaintiff filed a motion to amend its Complaint to update the caption to reflect
Defendants' alleged aliases. On May 18, 2018, the Vermont Superior Court granted
Plaintiffs motion to amend. Plaintiff subsequently filed a Second Amended Complaint,
and Defendants filed a supplemental motion to dismiss. Thereafter, on June 11, 2018,
Defendants filed their Answer and asserted counterclaims against Plaintiff. The Vermont
Superior Court denied Defendants' supplemental motion to dismiss on September 20,
2018. On November 30, 2018, Defendants removed the case to this court.
II.    Legal Analysis and Conclusions.
       A.     Standard of Review.
       A district judge must make a de nova determination of those portions of a
magistrate judge's report and recommendation to which an objection is made. Fed. R.
Civ. P. 72(b)(3); 28 U.S.C. § 636(b)(l); Cullen v. United States, 194 F.3d 401,405 (2d
Cir. 1999). The district judge may "accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(l);
accord Cullen, 194 F.3d at 405. A district judge, however, is not required to review the
factual or legal conclusions of the magistrate judge as to those portions of a report and
recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,
150 (1985).

                                               2
       Self-represented parties are generally accorded leniency when making objections.
See Walker v. Vaughan, 216 F. Supp. 2d 290,292 (S.D.N.Y. 2002) (quoting Vasquez v.
Reynolds, 2002 WL 417183, at *5 (S.D.N.Y. Mar. 18, 2002)). Nevertheless, "even a pro
se party's objections to a Report and Recommendation must be specific and clearly
aimed at particular findings in the magistrate's proposal, such that no party be allowed a
'second bite at the apple' by simply relitigating a prior argument." Dixon v. Ragland,
2007 WL 4116488, at* 1 (S.D.N.Y. Nov. 16, 2007).
       B.     Whether the Court has Subject Matter Jurisdiction.
       Federal subject matter jurisdiction requires a "federal question," 28 U.S.C. § 1331,
or plaintiffs and defendants of diverse citizenship with an amount in controversy that
exceeds $75,000, exclusive of interest and costs. 28 U.S.C. § 1332. "[F]ailure of subject
matter jurisdiction is not waivable and may be raised at any time by a party or by the
court sua sponte. If subject matter jurisdiction is lacking, the action must be dismissed."
Lyndonville Sav. Bank & Tr. Co. v. Lussier, 211 F.3d 697, 700-01 (2d Cir. 2000); see
also Fed. R. Civ. P. 12(h)(3) ("If the court determines at any time that it lacks subject-
matter jurisdiction, the court must dismiss the action."). "The burden of persuasion for
establishing diversity jurisdiction[] ... remains on the party asserting it[,]" and
"allegations of jurisdictional facts[] ... must [be] support[ ed] ... by competent proof."
Hertz Corp. v. Friend, 559 U.S. 77, 96-97 (2010).
       With respect to the Magistrate Judge's conclusion that the court's jurisdiction is
based solely on diversity of citizenship, Defendant Van Eck argues that federal question
jurisdiction exists because "the matter sounds in breach of the Fair Debt Collection
Practices Act[.]" (Doc. 84 at 1.) A claim based on a violation of the FDCPA requires a
plaintiff to allege, among other things, that the plaintiff is a "consumer" and the
defendant is a "debt collector" as those terms are defined in the FDCPA. Plaintiff does
not allege an FDCPA violation. See Caterpillar Inc. v. Williams, 482 U.S. 386, 392
(1987) ("The presence or absence of federal-question jurisdiction is governed by the
'well-pleaded complaint rule,' which provides that federal jurisdiction exists only when a

                                              3
federal question is presented on the face of the plaintiffs properly pleaded complaint.").
There is no federal question in either the Complaint or Amended Complaint and
Defendant Van Eck may not create one by recharacterizing Plaintiffs claims. See id.
("The [well-pleaded complaint] rule makes the plaintiff the master of the claim; he or she
may avoid federal jurisdiction by exclusive reliance on state law."). Because eviction is a
state law claim and does not present a federal question, federal question jurisdiction is not
present. See 9 V.S.A. §§ 4451-69a.
       Defendant Van Eck further contests the Magistrate Judge's conclusion that the
parties are all Vermont citizens. Defendant Jan Van Eck contends that he is a citizen of
Canada who is "permitted to live here quietly as a guest of the United States[,]" and that
Defendant Linda Van Eck has an out of state driver's permit. (Doc. 84 at 5.) They allege
that Plaintiff is "an alien" and is merely an alter-ego of Nancy Carpenter, a South Dakota
resident, who purportedly filed falsified documentation with the Vermont Secretary of
State improperly claiming to be a Vermont corporation. (Doc. 1 at 1.) Defendants
further challenge the Magistrate Judge's conclusion that the case was improvidently
removed because they "were never personally served[]" with the summons and the
Complaint. (Doc. 84 at 5.)
       With respect to removal jurisdiction:
       [A]ny civil action brought in a State court of which the district courts of the
       United States have original jurisdiction[] may be removed by the ...
       defendants[] ... to the district court of the United States for the district and
       division embracing the place where such action is pending.
28 U.S.C. § 144l(a); see also Lincoln Prop. Co. v. Roche, 546 U.S. 81, 83 (2005) (noting
that § 1441 (a) "authorizes the removal of civil actions from state court to federal court
when the action initiated in state court is one that could have been brought, originally, in
a federal district court."). "The notice of removal of a civil action or proceeding shall be
filed within 30 days after the receipt by the defendant, through service or otherwise, of a
copy of the initial pleading setting forth the claim for relief upon which such action or
proceeding is based[.]" 28 U.S.C. § 1446(b)(l). "[T]he defendant bears the burden of

                                               4
demonstrating the propriety of removal." Cal. Pub. Emps. Ret. Sys. v. WorldCom, Inc.,
368 F.3d 86, 100 (2d Cir. 2004) (quoting Grima v. Blue Cross/Blue Shield of Vt., 34 F.3d
148, 151 (2d Cir. 1994)).
       "[F]ederal courts construe the removal statute narrowly, resolving any doubts
against removability." Lupo v. Human Affairs Int'/, Inc., 28 F.3d 269,274 (2d Cir. 1994)
(internal quotation marks omitted). "If at any time before final judgment it appears that
the district court lacks subject matter jurisdiction, the case shall be remanded." 28 U.S.C.
§ 1447(c).
       Pursuant to the "forum defendant rule," where the court's jurisdiction is based
solely on diversity of citizenship and "any of the parties in interest properly joined and
served as defendants is a citizen of the State in which such action is brought[,]" the case
"may not be removed[.]" 28 U.S.C. § 1441(b)(2); see also Gibbons v. Bristol-Myers
Squibb Co., 2019 WL 1339013, at *3 (2d Cir. Mar. 26, 2019) ("[W]here, as here, the only
basis for federal subject-matter jurisdiction is diversity of citizenship under 28 U.S.C.
§ 1332, the forum defendant rule applies.") (internal quotation marks omitted); id. at *4
("Section 1441(b)(2) is inapplicable until a home-state defendant has been served in
accordance with state law; until then, a state court lawsuit is removable under Section
1441(a) so long as a federal district court can assume jurisdiction over the action.").
       Because Defendants challenge whether they were properly served, Vermont law
governs that determination. Pursuant to Vermont Rule of Civil Procedure 4, a plaintiffs
attorney must deliver the complaint and summons as well as a return of service to a
person who is qualified to make service. Vt. R. Civ. P. 4(a). The summons must
"contain the name and address of the ... parties, [and] be directed to the defendant[.]"
Id. at 4(b ). Personal service must be made on an individual "by delivering a copy of the
summons and of the complaint to the individual personally[.]" Id. at 4(d)(l).
       According to the executed summons, which was completed by Plaintiff's attorney,
on April 13, 2018, the Washington County Sheriffs Department served "Ian Lounsbury"
with a copy of the summons and the Complaint at certain real property located at 4303

                                              5
Route 12A in Northfield, Vermont. (Doc. 20.) In parentheses, the Sheriffs Department
refers to "Jan Vaneck" as the person upon whom service was made. Id. at 1. An
executed summons was also filed indicating service of the summons and the Complaint
on Defendant Linda Lounsbury on the same date and at the same location. (Doc. 21.) In
its motion to amend the Complaint, Plaintiff represents that "Defendant Ian Lounsbury
has also presented himself to the Plaintiff in the past as Jan Van Eck," and requested that
the court allow amendment of the Complaint to "reflect[] the case caption as showing
[his] alternative names." (Doc. 18 at 1.) On May 18, 2018, the Vermont Superior Court
granted Plaintiffs motion to amend the Complaint in order to "correct[] the names of the
parties as clarified in court on May 7, 2018." (Doc. 27 at 1.)
       Although Defendants argue that the summons and the Complaint name "non-
existent" parties, they do not argue that they did not in fact receive service of the
summons and the Complaint. Indeed, Defendants thereafter filed an Answer and
counterclaims in which they failed to assert the defense of insufficient service of process.
See Fed. R. Civ. P. 12(b)(5) ("A motion asserting any of these defenses [including
insufficient service of process] must be made before pleading if a responsive pleading is
allowed."); see also Seward & Kissel v. Smith Wilson Co., 814 F. Supp. 370, 374
(S.D.N.Y. 1993) (concluding "the defense [of insufficient service of process] was
waived, and cannot be renewed" where defendant "answered the complaint ... and did
not raise a service of process defense pursuant to Rule 12 in that answer" because "[o]nce
[defendant] filed the answer-i.e., a responsive pleading-the right to raise a 12(b)(5)
motion [for insufficient service of process] was lost").
       "It is firmly established that diversity of citizenship 'should be distinctly and
positively averred in the pleadings, or should appear with equal distinctness in other parts
of the record."' Leveraged Leasing Admin. Corp. v. PacifiCorp Capital, Inc., 87 F.3d 44,
47 (2d Cir. 1996) (quoting Wolfe v. Hartford Life & Annuity Ins. Co., 148 U.S. 389, 389
( 1893)). "For purposes of diversity jurisdiction, a party's citizenship depends on his
domicile." Linardos v. Fortuna, 157 F.3d 945, 948 (2d Cir. 1998). "Domicile has been

                                              6
described as the place where a person has his true fixed home and principal
establishment, and to which, whenever he is absent, he has the intention of returning."
Id. (quoting 13 Charles A. Wright, Arthur R. Miller, & Edward H. Cooper, Federal
Practice and Procedure§ 3612, at 526 (2d ed. 1984)).
       Although Defendant Van Eck asserts that "[n]othing in the Record suggests any
supporting facts" that Defendants are Vermont citizens (Doc. 84 at 7), Plaintiff alleges in
its Amended Complaint that "Defendants occupy a rental unit ... located [on Plaintiffs
property] at 4303 Route 12A, Northfield, Vermont." (Doc. 18-2 at 1.) Defendants
identify their address in Northfield, Vermont and a P.O. Box in Roxbury, Vermont on
their notice of removal. Moreover, they represented in their motion to dismiss filed in the
Vermont Superior Court that they "agreed to the purchase and sale of the subject
Property" with Plaintiff and that "the van Eck family has occupied the subject Property
[4303 VT 12-A, Northfield, Vermont] as their primary and permanent residence." (Doc.
10 at 1-2) (emphasis supplied). The R & R properly found these facts sufficient to
support a conclusion that Vermont is Defendants' domicile. See Hoodho v. Holder, 558
F .3d 184, 191 (2d Cir. 2009) ("Facts admitted by a party are judicial admissions that bind
that party throughout the litigation.") (alterations and internal quotation marks omitted).
       For purposes of determining a corporation's citizenship, "a corporation shall be
deemed to be a citizen of every State ... by which it has been incorporated[.]" 28 U.S.C.
§ 1332(c)(l). In response to Defendants' objection that Plaintiff is not a Vermont citizen,
Plaintiff submitted a Certificate of Good Standing filed with the Vermont Secretary of
State on August 31, 2004, indicating Plaintiff is incorporated in Vermont as a limited
liability company. 1 This certificate further indicates that, as of October 8, 2018, "the


1
  Plaintiff requests that the court take judicial notice of its Certificate of Good Standing filed with
the Vermont Secretary of State. "It is ... well established that when the question is subject
matter jurisdiction, the court is permitted to rely on information beyond the face of the
complaint." St. Paul Fire & Marine Ins. Co. v. Universal Builders Supply, 409 F.3d 73, 80 (2d
Cir. 2005); see also United Food & Commercial Workers Union v. CenterMark Props. Meriden
Square, Inc., 30 F.3d 298,305 (2d Cir. 1994) (permitting courts to "look outside th[e] pleadings
to other evidence in the record" when examining jurisdiction). Defendants have not objected to
                                                  7
company has perpetual duration[] ... and that as of [that] date, articles of
dissolution/withdrawal have not been filed." (Doc. 80-1 at 1.)
       In addition, Plaintiff seeks damages and unpaid rent in the amount of$3,000. For
purposes of diversity jurisdiction, the amount in controversy must exceed $75,000,
exclusive of interest and costs. See 28 U.S.C. §§ 1332(a); 1446(c)(2). In their notice of
removal, Defendants claim that the property has "a value of at least $151,000[,]" (Doc. 1
at 3), and they assert damages in their counterclaim in the amount of $2,000,000.
However, "the amount in controversy for jurisdictional purposes should be measured
strictly from the plaintiffs perspective, without regard to the damage caused to any other
party." Cowan v. Windeyer, 795 F. Supp. 535, 537 (N.D.N.Y. 1992) (citing cases).
       Because all the parties are citizens of Vermont and the amount in controversy does
not exceed $75,000, the Magistrate Judge correctly concluded that diversity jurisdiction
does not exist.
                                         CONCLUSION
       For the foregoing reasons, the court hereby ADOPTS the Magistrate Judge's
R & R (Doc. 78) as the court's Order and Opinion, REMANDS this matter to the
Vermont Superior Court, Washington County Civil Division, and GRANTS Plaintiffs
motion to remand. (Doc. 80.)
SO ORDERED.
                                                                         ¢i_
       Dated at Burlington, in the District of Vermont, this .32f day of April, 2019.
                                                                ~




                                                     ~1fuJu
                                                      United States District Court



this request, although they object to the document's contents and import. Accordingly, the court
takes judicial notice of Plaintiff's Certificate of Good Standing and hereby permits the parties ten
(10) days to request an opportunity to be heard on the propriety of judicial notice. See Fed. R.
Evid. 201(e) ("If the court takes judicial notice before notifying a party, the party, on request, is
still entitled to be heard.").
                                                    8
